Citation Nr: 9915551	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-49 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected degenerative disc disease of the lumbar spine, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from September 1957 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following a February 1994 
adverse rating determination by the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA).

In October 1994 the RO. In pertinent part, affirmed the 
determination previously entered, and denied entitlement to a 
total disability rating for compensation purposes on the 
basis of individual unemployability.

The RO affirmed the determinations previously entered when it 
issued a rating decision in July 1995.

The Board remanded the case to the RO for further development 
and adjudicative action in May 1997.  

In September 1998 the RO affirmed the denial of entitlement 
to an increased evaluation for degenerative disc disease of 
the lumbar spine, and denied entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability.  The veteran filed a notice of 
disagreement with the above determination, and was issued a 
statement of the case in October 1998.  A statement pertinent 
to the issue of the denial of entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability submitted in December 1998 is 
construed by the Board as a substantive appeal on this issue, 
and it has accordingly been included for appellate review.


FINDINGS OF FACT

1.  Lumbar spine degenerative disc disease is productive of 
disablement compatible with pronounced intervertebral disc 
syndrome.

2.  Service connection has been granted for degenerative disc 
disease of the lumbar spine, evaluated as 60 percent 
disabling; and for residuals of a right thumb fracture, 
evaluated as noncompensable.

3.  The veteran has two years of college, last worked in 
September 1970, and has occupational experience as a welder 
and truck driver.

4.  VA and non-VA physicians have expressed the opinion that 
the veteran is unable to work because of the disabling 
manifestations of his service-connected degenerative disc 
disease of the lumbar spine.

5.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, are sufficiently disabling as to 
preclude all kinds of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 60 percent 
for lumbar spine degenerative disc disease have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1998).

2.  The criteria for a total disability rating for 
compensation purposes on the basis of individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed his original claim for entitlement to 
service connection for "sacrolumbar vertebral dislocation" 
in August 1962.  The RO granted entitlement to service 
connection for service-connected lumbosacral strain in 
October 1962 and assigned a 10 percent disability evaluation.

In an August 1971 rating action, the RO granted entitlement 
to an increased evaluation for service-connected "post-
operative disc degenerative disease, lumbar spine" and 
assigned a 20 percent disability evaluation.

In June 1976, the veteran reopened his claim and the RO 
awarded an increased evaluation of 40 percent for 
postoperative degenerative disc disease, lumbar spine.

In September 1993, the veteran filed a claim for an increased 
evaluation for his service-connected low back disability.

The veteran submitted VA outpatient treatment records from 
March 1993 to October 1993, which reflected on-going 
treatment for low back complaints.

The veteran was afforded a VA orthopedic examination in 
October 1993.  The examiner noted no sensory deficit.  The 
veteran's range of motion was limited with forward flexion of 
45 degrees, extension of 10 degrees, lateral bends to the 
right and the left to 20 degrees, and dorsolumbar rotation to 
the right and the left to 25 degrees.  A 12-centimeter 
midline lumbosacral scar was noted.  The examiner noted a 
history of a laminectomy.  The examiner commented that the x-
rays were not available for review; however, the radiologist 
reported that lumbar spine x-rays revealed chronic L5 disc 
disorder with secondary hypertrophic changes and scoliosis.  
The examiner's impression included lumbar disc degenerative 
disease, status-post laminectomy, L5-S1, with residual right 
sciatica.

A January 1994 magnetic resonance imaging (MRI) examination 
revealed evidence of recurrent herniation at the L4-5 level, 
with the predominant component actually on the left lateral 
recess, and a small L2-3 central to the left herniation.

In February 1994, the RO denied entitlement to an increased 
evaluation for postoperative degenerative disc disease of the 
lumbar spine.  The veteran filed a timely notice of 
disagreement (NOD) in June 1994.  

In July 1994, the veteran submitted two private medical 
statements, which reflected that he suffered from pain in his 
neck, interscapular area, mid-dorsal, and lumbar spine.  The 
examiners noted that his employability was restricted.

In December 1994, the veteran provided copies of VA 
outpatient and hospitalization records from January 1994 to 
December 1994.  The records reflected that the veteran 
underwent surgery for recurrent herniated L4-5 and herniated 
L2-3 discs in January 1994.  

In December 1994, the veteran underwent an additional VA 
orthopedic examination.  He complained of severe pain 
radiating down the posterior aspect of both thighs.  He 
reported occasional pain radiating distally in his left leg.  
He denied any paresthesias or weakness and his pain was not 
exacerbated by cough or sneeze.  He noted that he was unable 
to dress himself without assistance and that he was not 
employed due to his pain.  

Upon examination, the examiner noted some diffuse tenderness 
over the lumbosacral spine.  The veteran only had 5 degrees 
of right lateral bending, 5 degrees of left lateral bending, 
0 degrees of extension, and 15 degrees of flexion.  The 
examiner reviewed May 1994 x-rays and noted a near solid 
fusion of L5-S1 with evidence of a laminotomy at L4-5 and 
extensive degenerative changes throughout the lumbar spine.  
The examiner's impressions included status-post laminectomy, 
times two, of the lumbar spine with severe degenerative disc 
disease of the lumbar spine.

Thereafter, the veteran submitted additional VA outpatient 
treatment records from April 1993 to December 1995.  

During the August 1996 RO hearing, the veteran testified that 
his back pain was not alleviated after his two prior 
surgeries.  He stated that a disc was gone from his low back 
and that he had undergone a lumbar fusion in 1994.  He stated 
that the pain had never gone away.  He reported that he was 
stiff and could not sit still for more than fifteen minutes 
or drive longer than 45 minutes without discomfort.  

The veteran stated that he could walk about one-quarter mile 
before his back pain increased.  He reported that he took 
Tylenol/3 for his pain and that he used a heating pad.  The 
veteran testified that he wore a back brace all of the time.

In October 1996, additional VA outpatient treatment records 
from January 1996 to September 1996 were associated with the 
claims file.

In his November 1996 decision, the Hearing Officer denied 
entitlement to an increased evaluation for the appellant's 
low back disability.

The veteran perfected his appeal in November 1996.  In his 
substantive appeal, he stated that he could not bend over and 
tie his shoes or lift over ten pounds.  He reiterated that he 
could not walk farther than one-quarter mile without 
experiencing muscle spasms.  He stated that he could not sit 
down or lie down without discomfort.  He reported that he had 
been prescribed a transcutaneous electrical nerve stimulating 
(TENS) unit for his back but it did not alleviate his pain.

In a May 1997 remand, the Board requested further evidentiary 
development, including VA examination and consideration of 
38 C.F.R. §§ 4.40 and 4.45.

The veteran was afforded a VA neurological examination in 
March 1998.  The examiner reviewed the claims file.  The 
veteran complained of low back pain with radiation down the 
left leg more so than the right.  He stated that he was able 
to walk two blocks before the pain manifested.  

The veteran was only able to stand a few minutes before his 
back pain manifested.  He was no longer employed due to his 
back pain.  The examiner noted that straight leg raising of 
the left leg to 45 degrees was possible before pain in the 
low back was reported.  Straight leg raising on the right was 
to 45 degrees.  The veteran's range of motion for waist 
flexion was to 25 degrees without pain, his forward flexion 
was to 25 degrees.  The examiner commented that the maximum 
expected flexion was 75 degrees.  

Hypertension of the waist was to 10 degrees and the maximum 
expected was to 30 degrees.  Left lateral bending was to 10 
degrees and right lateral bending was to 10 degrees.  Normal 
lateral bending was to 35 degrees.  The examiner recommended 
a MRI of the lumbar spine and nerve conduction examination of 
the lower legs.

The veteran also underwent a VA orthopedic examination in 
March 1988.  The examiner reviewed the veteran's claims file.  
The veteran reiterated his history of back pain.  He stated 
that his present complaints were of chronic pain with 
occasional exacerbations.  He reported difficulty sleeping.  
He noted that he used a heating pad even in the summer for 
back pain relief.

Upon examination the examiner noted a scoliosis curvature.  
The veteran had tenderness in the lumbosacral junction. There 
was a twenty-one centimeter mid-line incision extending from 
the gluteal cleft proximally.  It was non-tender and freely 
moveable.  Forward flexion was about 40 degrees.  There was 
about 10 degrees of extension.  Flexion was noted to be 
painful.  No localized spasms were noted.  Lateral motion in 
terms of bending was limited to 5 degrees on the left and 20 
degrees on the right.  Lateral rotation was about 20 degrees 
bilaterally.  The examiner noted that the x-rays of the 
lumbosacral spine revealed significant degenerative changes 
throughout the lumbar spine, with diffuse discogenic disease, 
narrowing, especially at the lower lumbar spine.  There 
appeared to be a fusion at the L5-S1 space. The spinous 
process of L5 was gone, where the veteran had significant 
decompression.  

The examiner's impression included significant mechanical 
back pain.  He noted that the veteran had dysesthesia in the 
lateral toes which was consistent with an L5-S1 nerve 
problem.  The examiner commented that the veteran had 
significant degenerative changes in the back and that his two 
prior surgeries had not provided significant relief.  The 
examiner noted that the low back disability was exacerbated 
by the veteran's knee problem and leg length discrepancy.  He 
noted that the range of motion findings were consistent with 
this.  The examiner noted no significant weakness in the 
lower extremities, which were related to the veteran's back.  
The examiner noted that the veteran was prone to fatigability 
due to his back and knee problems.  He noted that the back 
problems would not cause difficulty with incoordination.  The 
examiner further noted that the veteran would have difficulty 
finding suitable employment.

The March 1998 EMG testing was abnormal with chronic 
neuropathic changes in the right L5 myotome.  No active 
changes were noted and the results were consistent with 
chronic L5 radiculopathy.  Nerve conduction studies performed 
in March 1998 reflected an abnormal examination.  X-rays of 
the lumbar spine revealed scoliosis of the lumbar spine, 
convex left.  There was degenerative disc disease, which was 
most severe at L3-5 and L5-S1.  A vacuum disc phenomenon was 
noted at L5-S1.  An April 1998 MRI revealed lumbosacral 
levoscoliosis with associated multilevel degenerative disc 
and facet joint disease highlighted by L2-3 right 
subarticular recess narrowing with possible impingement on 
the transversing right L3 nerve root.  L3-4 concentric disc 
bulging with craniocaudal narrowing of both neural foramina 
and trefoil configuration to the spinal canal were present.  
L5-S1 examination reflected possible previous diskectomy with 
no annular remnant or disc fragment seen.

Thereafter, the veteran submitted additional VA outpatient 
treatment records from December 1994 to October 1998.  In 
October 1998, the veteran was treated for chronic pain 
syndrome with essentially normal neurological examination 
except for slight decreased straight leg raising and 
degenerative disc disease on x-rays.




A December 1998 private medical statement reflects that the 
veteran had bilateral back pain with radiation to both legs, 
recently mainly on the left.  The veteran described the pain 
as a "hot spike knife-like area."  The examiner noted that 
the veteran had undergone physiotherapy unsuccessfully.  He 
noted that the veteran was unable to work.  

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The current version of the ratings schedule provides 
compensable ratings for intervertebral disc syndrome when it 
is shown to be mild (10 percent), moderate with recurring 
attacks (20 percent), severe with recurring attacks and 
intermittent relief (40 percent), or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief (60 
percent).  38 C.F.R. § 4.71a, Diagnostic code 5293.




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Under Diagnostic Code 5289, a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Under Diagnostic Code 5285, a 60 percent evaluation may be 
assigned for residuals of vertebral fracture without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  A 100 percent evaluation may be assigned with cord 
involvement, bedridden, or requiring long leg braces.

Under Diagnostic Code 5286, a 60 percent evaluation may be 
assigned for complete bony fixation (ankylosis) of the spine 
at a favorable angle.  A 100 percent evaluation may be 
assigned for complete bony fixation of the spine at an 
unfavorable angle with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a).




All veterans who are shown to be unable to work or secure and 
follow a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
Total disability will be considered to exist where there is 
present any impingement of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Entitlement to an increased 
evaluation for degenerative disc disease 
of the lumbar spine, currently evaluated 
as 40 percent disabling.

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well grounded under 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim, which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The Board is also satisfied that all facts relevant to the 
increased rating claim have been properly developed, and that 
no further assistance is required in order to satisfy the 
duty to assist as mandated by 38 U.S.C.A. § 5107a.

A review of the record discloses that the veteran has been 
examined by VA and privately on several occasions.  These 
examinations in part have been somewhat contradictory and 
inconclusive; nonetheless, the Board is of the opinion that a 
longitudinal review of the record permits the conclusion that 
the current evaluation of 40 percent does not account for the 
nature and extent of the veteran's low back disability as 
shown by the accumulated evidentiary record.

In this regard the Board notes that the record contains a 
considerable quantity of VA and non-VA medical documentation 
which shows that the veteran has regularly sought treatment 
for alleviation of incapacitating pain and discomfort, with 
precious little intermittent relief.  The neurological 
studies of record while ambiguous and sometimes inconclusive 
have nevertheless reflected ongoing disabling symptomatology 
which has rendered the veteran subject to recurrent attacks 
productive of disablement more than severe in nature and more 
compatible with pronounced impairment as contemplated in the 
maximum schedular evaluation of 60 percent under Diagnostic 
Code 5293.

The record shows that VA and non-VA physicians have expressed 
their opinions as to the chronic disabling incapacitations of 
the veteran's low back disability, and while there has been 
some equivocation and less than absolute total agreement as 
to clinical findings to properly reflect the extent of the 
veteran's impairment, there has been virtual universal 
agreement that the veteran is seriously disabled due to his 
back disability due to failed surgical intervention, need for 
intervention, ongoing pain, and need for continued therapy.  
It is for the above reasons that the Board finds the record 
easily supports a grant of an increased evaluation of 60 
percent for the veteran's low back disability the disabling 
manifestations of which more closely approximate the level of 
impairment contemplated in pronounced intervertebral disc 
syndrome. 38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under §§ 4.40, 4.45, and 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995). Therefore, consideration of an increased 
evaluation based on functional loss due to pain on use or due 
to flare-ups with limitation of motion of the lumbar spine is 
proper.  The VA General Counsel in a precedent opinion has 
held that Diagnostic Code 5293, intervertebral disc syndrome, 
involves loss of range of motion and that consideration of 38 
C.F.R. §§ 4.40 and 4.45 are applicable. VAOPGCPREC 36-97.

In the instant case, as the veteran has been assigned the 
maximum schedular evaluation under Diagnostic Code 5293 for 
his degenerative disc disease of the lumbar spine, the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59, and directives 
enunciated in the VA General Counsel opinion do not apply.  

The Board notes at this time that the accumulated evidentiary 
record does not show that clinical manifestations of the 
veteran's service-connected low back disability include 
residuals of vertebral fracture or complete bony fixation 
which would warrant a total evaluation under Diagnostic Codes 
5285 or 5286 respectively.

The Board concludes that the evidentiary record supports a 
grant of entitlement to an increased evaluation of not more 
than 60 percent for the veteran's lumbar spine degenerative 
disc disease with application of pertinent governing 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293.


II.  Entitlement to a total disability 
rating for compensation purposes on the 
basis of individual unemployability.

Analysis

The Board finds that the veteran's claim for a total 
disability rating for compensation purposes on the basis of 
individual unemployability is well grounded within the 
meaning of the statutes and judicial construction, and that 
VA has a duty, therefore, to assist him in the development of 
the facts pertinent to the claim.  38 U.S.C.A. § 5107(a); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
relevant evidence pertaining to the issue consists of the 
application for increased compensation based on individual 
unemployability (VA Form 21-8940) received in January 1995, 
VA and non-VA records of treatment and examination reports, 
and hearing testimony taken in August 1996.  The Board 
concludes that all relevant evidence has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

The Board has reviewed the evidence of record and finds that 
it supports a grant of a total disability rating for 
compensation purposes on the basis of individual 
unemployability.  The veteran's service-connected 
disabilities consist of degenerative disc disease of the 
lumbar spine, rated as 60 percent disabling; and residuals of 
a thumb fracture, rated as noncompensable.  The Board finds, 
therefore, that the percentage requirements of 38 C.F.R. 
§ 4.16(a) have been met.

The record shows that the veteran has been unemployed since 
September 1970, has two years of college, and has 
occupational experience as a welder and truck driver.  The 
evidence also shows that he has been receiving ongoing 
treatment for disabling exacerbations of his service-
connected disability of the low back.  His service-connected 
residuals of a thumb fracture have not been shown to account 
for any meaningful impairment with respect to his 
employability.

The evidentiary record shows that both VA and non-VA 
physicians have expressed the opinion that the veteran either 
would have a difficult time obtaining and retaining any 
gainful employment, or that he is not able to work at all due 
to his service-connected degenerative disc disease of the 
lumbar spine.  Accordingly, the Board finds that service-
connected disability, when evaluated in association with the 
veteran's educational attainment and occupational experience, 
is sufficiently disabling as to render the veteran 
unemployable for VA compensation purposes, thereby warranting 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


ORDER

Entitlement to an increased evaluation of 60 percent for 
lumbar spine degenerative disc disease, is granted, subject 
to the governing criteria applicable to the payment of 
monetary benefits.

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

